Citation Nr: 0839206	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-03 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a lumbosacral strain.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of an in-service removal of a 
ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1973 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the veteran's request to reopen his 
claim of service connection for a lumbosacral strain, and 
denying the veteran's claim of entitlement to a disability 
evaluation in excess of 10 percent for a right wrist 
disability.  

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran requested and was afforded a Travel Board hearing 
at the Cleveland, Ohio RO before the undersigned Veteran's 
Law Judge in September 2008.  A written transcript of this 
hearing was prepared, and VA has incorporated a copy of this 
transcript with the record.  

The issue of entitlement to an increased disability rating 
for residuals of the right wrist is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Board's February 1990 decision denying the veteran's 
claim of service connection for a lumbosacral strain was not 
appealed, and is therefore final.  

2.  Evidence received since the February 1990 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a 
lumbosacral strain and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1990 Board decision denying service 
connection for the veteran's lumbosacral strain is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence sufficient to reopen the claim 
of service connection for a lumbosacral strain has not been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
February 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  A subsequent letter sent in September 
2006 again provided the veteran with this information.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records, as well as the records of the veteran's 
outpatient treatment with VA.  Significantly, neither the 
appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The Board recognizes that the veteran has not been afforded 
VA examination of the spine since December 1992.  However, VA 
is not required to provide an additional examination.  
According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The Court has interpreted this to mean 
that VA is not required to provide examination or opinions to 
a claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  Therefore, 
since the Board has concluded that the veteran failed to 
submit new and material evidence in this case, no further 
discussion is required relating to VA's duty to provide an 
examination.  

As such, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Facts and Regulations 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Analysis

VA received the veteran's request to reopen his previously 
denied claim of entitlement to service connection for a lower 
back disorder in February 2004.  The veteran was last denied 
service connection for a lumbosacral strain in a February 
1990 Board decision.  In that decision, the Board noted that 
while there was contemporaneous evidence of record indicating 
that the veteran had a lumbosacral strain, the evidence 
failed to indicate that this strain was related to the 
veteran's military service, rather than due to back injuries 
sustained after separation from service.  The Board concluded 
that the veteran's in-service lumbosacral strain was acute 
and transitory, and unrelated to the veteran's current back 
symptomatology.  Therefore, for the evidence to be material 
in this case, it must address this evidentiary deficiency.  

That said, none of the evidence submitted by the veteran 
since the February 1990 Board decision addresses this issue.  
Copies of service medical records received by VA in February 
2004 indicate that the veteran had a lumbosacral strain 
during service.  This evidence was previously known to the 
Board, as all of the veteran's service medical records were 
reviewed prior to the issuance of a decision in 1990.  There 
is also evidence establishing that the veteran has sought 
treatment for low back pain on and off since this time.  A 
December 1992 medical note indicates constant low back pain 
and an August 2008 X-ray reveals minimal degenerative changes 
of the lumbar spine.  However, the fact that the veteran had 
a current back disorder was also already well established at 
the time of the February 1990 Board decision.  

The Board did not previously deny the veteran's claim for 
lack of evidence establishing that the veteran suffered from 
a back disorder.  In fact, the Board conceded this point in 
the February 1990 decision, recognizing that the veteran had 
a chronic lumbosacral sprain.  Rather, the veteran's claim 
was denied for lack of medical evidence linking the veteran's 
back disorder to his military service, or evidence 
demonstrating that the veteran's in-service back injury was 
not acute and transitory.  Presently, no such evidence has 
been received by VA.  

Additionally, much of the evidence submitted by the veteran 
seems to indicate that the veteran's lumbosacral strain is 
not related to his military service.  Specifically, a 
December 1992 medical report for disability evaluation 
indicates that the veteran's lower back condition began when 
he was lifting bags of concrete during his post-separation 
employment.  This assertion is made again in an April 1993 
disability report, in which the veteran indicated that he has 
had a back injury since 1980 while working in his post-
service occupation.  Finally, according to a copy of an 
examination report dated December 1984, the veteran reported 
injuring his back on the job in 1980, and denied a 
preexisting back injury at this time.  Not only is this 
evidence not new, as these post-service injuries were 
previously known to the Board in 1990, but since this 
evidence undermines the veteran's claim of service 
connection, it is also immaterial, failing to raise a 
reasonable possibility of substantiating his claim.  

The evidence suggesting a connection between the veteran's 
low back disability and his service is his own testimony.  
The veteran indicated in his September 2008 hearing testimony 
that his spinal disorder was not acute and transitory, and 
was a chronic disorder at the time of his separation.  
According to the veteran, he believed his post-separation 
injuries aggravated his previous back disorder.  

However, the veteran, while certainly credible, is not 
competent to offer such a medical opinion in this case.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  The record does not contain any 
medical evidence relating his current back pain from 1980 to 
his in-service lumbosacral strain.  

Additionally, these assertions were already posited by the 
veteran in his original claim of service connection for a low 
back disorder.  In a statement by the veteran received by VA 
in November 1988, the veteran alleged that his then current 
back disorder was an aggravation of his military back injury.  
As such, the testimony of the veteran linking his low back 
pain to his in-service lumbosacral strain is not new.  The 
Board may not reopen the veteran's claim based on this 
testimony.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
veteran's back disability was incurred in service or is 
related to his in-service back injury.  As such, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of service 
connection for a low back disorder remains denied.  


ORDER

New and material evidence has not been received, and the 
veteran's claim of service connection for a lumbosacral 
strain is not reopened.  


REMAND

During the pendency of this claim, the veteran has alleged 
that his symptoms are more severe than they were at the time 
of his previous VA examination of July 2004.  The veteran 
presented testimony during his September 2008 hearing 
testimony to the effect that he now experiences limited 
motion in his right wrist, constant pain, fatigue, and 
neurological complications.  Also, a December 2005 VA 
outpatient treatment note suggests that the veteran may have 
carpal tunnel syndrome in the wrist as well, and a March 2008 
VA outpatient treatment note suggests that the veteran now 
has a ganglion cyst of the right wrist.  

At the time of the veteran's July 2004 VA examination, the 
veteran was noted to have full range of motion, slight pain 
only, and normal gripping and grasping ability.  There was no 
mention of neurological manifestations of the wrist or of the 
recurrence of a ganglion cyst at this time either.  

The Court has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The veteran's last VA 
examination of his right wrist was in July 2004.  As a 
result, the veteran must be provided the opportunity to 
report for a current VA examination to ascertain the current 
severity of his right wrist disorder, and to determine 
whether his reported new symptomatology is related to his 
service-connected disorder.  

As a final matter, a review of the record indicates that the 
veteran was never fully provided with the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for his 
increased rating claim.  For an increased-compensation claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED to the AMC for the 
following actions:  

1.  The AMC should send the veteran 
notice in compliance with Vazquez-
Flores, advising the claimant that he 
may submit evidence showing the effects 
of the worsening or increase in 
severity upon his employment and daily 
life, and examples of the types of 
medical and lay evidence the veteran 
may submit should be provided.  
Additionally, the RO should give the 
claimant notice of the criteria listed 
in the applicable diagnostic codes.

2.  The veteran should be afforded VA 
examination of the right wrist to 
determine the current severity of his 
service-connected wrist disability.  
The examiner should review the 
veteran's claims file, and comment on 
any relevant evidence.  Any testing 
deemed necessary should be performed.  
The examiner should be asked to discuss 
all symptomatology associated with the 
veteran's right wrist, to include 
limited motion and neurological 
manifestations, and provide an opinion 
as to whether these symptoms are 
residuals of the veteran's 1976 in-
service wrist surgery.  

3.  After completion of the above, the 
AMC should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


